                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA                          MAR 2 9 20l9
                               Richmond Division

UNITED STATES OF AMERICA,                  )
                                           )
V.                                         )      Civil Action No. 3:l 1CR199-HEH
                                           )
LINWOOD CAIN,                              )
                                           )
       Defendant.                          )

                             MEMORANDUM OPINION
                           (Denying 28 U.S.C. § 2255 Motion)

       Linwood Cain, a federal inmate proceeding with counsel, filed this successive 28

U.S.C. § 2255 Motion("§ 2255 Motion," ECF No. 31) arguing that his firearm

convictions are invalid under Johnson v. United States, 13 5 S. Ct. 25 51 (2015). The

Government filed a Motion to Dismiss the§ 2255 Motion contending that it is barred by

the relevant statute of limitations. (ECF No. 34.) As discussed below, while the

Government correctly asserts that the§ 2255 Motion is untimely, the Court also finds that

Cain's Johnson claim lacks merit.

                    I. FACTUAL AND PROCEDURAL HISTORY

       On August 3, 2011, Cain was charged with: interference with commerce by

threats and violence by robbing the Family Dollar Store in Lawrence, Virginia ("Hobbs

Act robbery") (Count One); using or carrying a firearm during and in relation to a crime

of violence, to wit, the crime charged in Court One (Count Two); attempted Hobbs Act

robbery of the First Citizens Bank in Brunswick, Virginia (Count Three); using and

carrying a firearm during and in relation to a crime of violence, to wit, the crime charged
in Count Three (Count Four); and possession of a firearm by a convicted felon (Count

Five). {Indictment 1-3, ECF No. 1.)

       On October 19, 2011, Cain pled guilty to Counts Two and Four (ECF No. 14, at

1), and the Government agreed to dismiss the remaining Counts of the Indictment. (Id at

6).

       On January 27, 2012, the Court sentenced Cain to 84 months of imprisonment on

Count Two and 300 months on Count Four, to be served consecutively. (ECF No. 23, at

2).

       On June 20, 2016, Cain filed his§ 2255 Motion. (ECF No. 31.)

                                      II. ANALYSIS

       A. Cain's§ 2255 Motion is Untimely

       Under 28 U.S.C. § 2255(f)(l), Cain was required to file any 28 U.S.C. § 2255

motion within one year after his conviction became final. Accordingly, absent a belated

commencement of the limitation period, Cain's§ 2255 Motion is untimely. Cain

contends that he is entitled to a belated commencement of the limitation period under 28

u.s.c. § 2255(f)(3).
       Section 2255(f)(3) provides that a petitioner may bring a claim within a year of the

date of which the right asserted was initially recognized by the Supreme Court. "[T]o

obtain the benefit of the limitations period stated in§ 2255(t)(3), [Cain] must show: (1)

that the Supreme Court recognized a new right; (2) that the right 'has been ... made

retroactively applicable to cases on collateral review'; and (3) that he filed his motion



                                              2
within one year of the date on which the Supreme Court recognized the right." United

States v. Mathur, 685 F.3d 396, 398 (4th Cir. 2012) (alteration in original).

       The "right" asserted here is the right recognized in Johnson. In Johnson, the

Supreme Court held "that imposing an increased sentence under the residual clause of the

Armed Career Criminal Act [("ACCA")] violates the Constitution's guarantee of due

process." 135 S. Ct. 2563. 1 The Johnson Court concluded that the way the residual

clause of the ACCA, 18 U.S.C. § 924(e)(2)(B)(ii), defined ''violent felony" was

unconstitutionally vague because the clause encompassed "conduct that presents a serious

potential risk of physical injury to another." Id. at 2557-58. Subsequently, in Welch v.

United States, 136 S. Ct. 1257, 1268 (2016), the Supreme Court held that "Johnson

announced a substantive rule of law that has retroactive effect in cases on collateral

review." Id at 1268.

       Cain asserts that his convictions are unlawful in light of Johnson, and in doing so,

he argues that Johnson restarted the one-year limitation period pursuant to § 2255(f)(3). 2


       1
           The ACCA provides that

       [i]n the case of a person who violates section 922(g) of this title and has
       three previous convictions by any court referred to in section 922(g)( 1) of
       this title for a violent felony or a serious drug offense, or both, committed
       on occasions different from one another, such person shall be fined under
       this title and imprisoned not less than fifteen years ....

18 U.S.C. § 924(e)(l). Under the residual clause, the term violent felony had been "defined to
include any felony that 'involves conduct that presents a serious potential risk of physical injury
to another."' Johnson, 135 S. Ct. at2555 (quoting 18 U.S.C. § 924(e)(2)(B)).
       2
         At least six judges in the Eastern and Western Districts of Virginia have rejected this
argument and dismissed as untimely Johnson-related challenges resulting from§ 924(c)
convictions. See Gray v. United Stales, Nos. 1:08-cr-00213-GBL-2, 1:16-cv-00606, 2017 WL

                                                 3
For a petitioner to satisfy section 225 5( t)(3 ), the Supreme Court itself must be the judicial

body to establish the right in question. See Dodd v. United States, 545 U.S. 353, 357

(2005). "[l]f the existence of a right remains an open question as a matter of Supreme

Court precedent, then the Supreme Court has not 'recognized' that right." United States v.

Brown, 868 F.3d 297, 301 (4th Cir. 2017) (citations omitted).

       Cain was convicted of two counts of using and carrying a firearm during the

commission of a crime of violence, to wit, the Hobbs Act robbery charged in Count One

and the attempted Hobbs Act robbery charged in Count Three, in violation of 18 U.S.C.

§ 924(c). Cain's argument-that the residual clause of§ 924(c) is unconstitutionally

vague-simply was not a right announced in Johnson. Rather, the Supreme Court's

holding in Johnson only addressed the residual clause of ACCA. As the Fourth Circuit

has observed, although "the Supreme Court held unconstitutionally vague the [residual

clause in ACCA], ... the [Supreme] Court had no occasion to review ... the residual

clause [of§ 924(c)]." United States v. Fuertes, 805 F.3d 485, 499 n.5 (4th Cir. 2015).

Thus, Cain's contention that§ 924(c)'s residual clause is unconstitutionally vague was

not a right announced by the Supreme Court in Johnson. See United States v. Cook,

No. 1:ll-CR-188, 2019 WL 921448, at *3 (E.D. Va. Feb. 25, 2019) ("[T]he question of

(Sessions v. Dimaya, 138 S. Ct. 1204 (2018)] and Johnson's effect on Section




6759614, at *3 (E.D. Va. Sept. 12, 2017) (citing four other Eastern District of Virginia judges
that have dismissed these challenges as untimely and also holding the same); United States v.
Shifflett, No. 5:14-cr-00007, 2017 WL 2695272, at *2-3 (W.D. Va. June 21, 2017).

                                                4
924(c)(3)(B) is not yet settled.") 3 Thus, the Government correctly asserts that Cain's

§ 2255 Motion is untimely and barred from review here. Accordingly, the Government's

Motion to Dismiss (ECF No. 34) will be granted.

       B. Cain's Claim Lacks Merit.

       Cain's Johnson claim also lacks merit. See United States v. Nahodil, 36 F.3d 323,

326 (3d Cir. 1994) (noting that a district court may summarily dismiss a § 2255 motion

where "files, and records 'show conclusively that the movant is not entitled to relief.'"

(quoting United States v. Day, 969 F.2d 39, 41-42 (3d Cir. 1992))). Cain contends that

after Johnson, the offenses of Hobbs Act robbery and attempted Hobbs Act robbery can

no longer qualify as crimes of violence under 18 U.S.C. § 924(c)(3), and thus, his

convictions for Counts Two and Four must be vacated. Although Cain was not sentenced

pursuant to ACCA, he asserts that the residual clause of§ 924(c) is materially

indistinguishable from the ACCA residual clause (18 U.S.C. § 924(e)(2)(B)(ii)) that the

Supreme Court in Johnson struck down as unconstitutionally vague.

       Title 18 U.S.C. section 924(c)(l)(A) provides for consecutive periods of

imprisonment when a defendant uses or carries a firearm in furtherance of a crime of

violence. The baseline additional period of imprisonment is five years. 18 U.S.C.

§ 924(c)(l)(A)(i). If the defendant brandishes the firearm, the additional period of

imprisonment increases to at least seven years. Id. § 924(c)(l)(A)(ii). And, if the



       3
          In Dimaya the Supreme Court held that a similarly worded residual clause in 18 U.S.C.
§ l 6(b) was also unconstitutionally vague. 138 S. Ct. at 1216.



                                               s
defendant discharges the firearm, the additional period of imprisonment increases to at

least ten years. Id. § 924(c)(l)(A)(iii).

       The United States can demonstrate that an underlying offense constitutes a crime

of violence if it establishes that the offense is a felony and satisfies one of two

requirements. Namely, the statute defines a crime of violence as any felony:

       (A) [that] has as an element the use, attempted use, or threatened use of physical
           force against the person or property of another [(the "Force Clause")], or
       (B) that by its nature, involves a substantial risk that physical force against the
           person or property of another may be used in the course of committing the
           offense [(the "Residual Clause")].

Id. § 924(c)(3). As explained below, attempted Hobbs Act robbery qualifies as a crime

of violence under the Force Clause. 4

       A defendant is guilty of Hobbs Act robbery ifhe or she "obstructs, delays, or

affects commerce or the movement of any article or commodity in commerce, by robbery

... or attempts or conspires so to do ...." 18 U.S.C. § 1951(a). The statute defines

"robbery" as

       the unlawful taking or obtaining of personal property from the person or in
       the presence of another, against his [or her] will, by means of actual or
       threatened force, or violence, or fear of injury, immediate or future, to his [or
       her] person or property, or property in his [or her] custody or possession, or
       the person or property of a relative or member of his [or her] family or of
       anyone in his [or her] company at the time of the taking or obtaining.

Id. § 1951 (b )(I). The United States Court of Appeals for the Fourth Circuit has not




       4
         The United States Court of Appeals for the Fourth Circuit recently concluded that the
Residual Clause of§ 924(c) is unconstitutionally vague. United States v. Simms, 914 F.3d 229,
233 (4th Cir. 2019) (en bane).


                                               6
reached the issue of whether Hobbs Act robbery satisfies the Force Clause. Nevertheless,

as this Court has previously concluded, a defendant "who commits Hobbs Act robbery by

'fear of injury' necessarily commits it by 'fear of physical force."' United States v.

Standberry, 139 F. Supp. 3d 734, 738 (E.D. Va. 2015) (citation omitted). This is because

"[t]ear is the operative element facilitating the taking," and "any act or threatened act

which engenders a fear of injury implicates force and potential violence." Id. at 739

(citing United States v. Castleman, 572 U.S. 157, 172 (2014); Leocal v. Ashcroft, 543

U.S. 1, 9 (2004)); see also Castleman, 572 U.S. at 174 (Scalia, J. concurring) ("[I]t is

impossible to cause bodily injury without using force 'capable of producing that

result."). Put simply, common sense dictates that any "fear of injury" flows from the fear

of physical force. Accordingly, consistent with this Court's earlier decisions, see

Standberry, 139 F. Supp. 3d at 740, and decisions of many courts of appeal, 5 the Court

finds that Hobbs Act robbery constitutes a categorical crime of violence.

       For similar reasons, the attempted Hobbs Act robbery charged in Count Three

serves a valid basis for the 924(c) charge in Count Four. United States v. St. Hubert, 909

F.3d 335,351 (I Ith Cir. 2018). As the United States Court of Appeals for the Eleventh

Circuit explained:

              Like completed Hobbs Act robbery, attempted Hobbs Act robbery
       qualifies as a crime of violence under § 924(c)(3)(A)'s use-of-force clause
       because that clause expressly includes "attempted use" of force. Therefore,


       s See,e.g., United States v. Hill, 890 F.3d 51, 60 (2d Cir. 2018); United States v. Rivera,
847 F.3d 847, 848-49 (7th Cir. 2017); United States v. Buck, 847 F.3d 267,275 (5th Cir. 2017);
United States v. Robinson, 844 F.3d 137, 140-41 (3d Cir. 2016); United States v. Moreno, 665
F. App'x 678, 681 (10th Cir. 2016); United States v. House, 825 F.3d 381, 387 (8th Cir. 2016);
United States v. Howard, 650 F. App'x 466,468 (9th Cir. 2016).

                                                7
       because the taking of property from a person against his will in the forcible
       manner required by § 1951 (b)( 1) necessarily includes the use, attempted use,
       or threatened use of physical force, then by extension the attempted taking
       of such property from a person in the same forcible manner must also include
       at least the "attempted use" of force.

Id. (citations omitted) (emphasis omitted); see Hill v. United States, 877 F.3d 717, 719

(7th Cir. 2017) ("When a substantive offense would be a violent felony under § 924(e)

and similar statutes, an attempt to commit that offense also is a violent felony."). Thus,

the attempted Hobbs Act robbery charged in Count Three can therefore serve as the basis

for the§ 924(c) charge in Count Four.

       Lastly, the Court notes that the Fourth Circuit's recent decision in United States v.

Simms, 914 F .3 d 229 (4th Cir. 2019) does not alter the conclusion that Cain's § 924(c)

convictions are predicated on valid crimes of violence under the force clause of

§ 924(c)(3)(A). In Simms, the defendant pied guilty to conspiracy to commit Hobbs Act

robbery and to brandishing a firearm during and in relation to a "crime of violence," but

later challenged his brandishing conviction on the theory that Hobbs Act conspiracy

could not be considered a "crime of violence" under 18 U.S.C. § 924(c)(3). Id. at 232-

33. Initially, the parties and the Fourth Circuit agreed that,

       conspiracy to commit Hobbs Act robbery-does not categorically qualify as
       a crime of violence under the [Force Clause], as the United States now
       concedes. This is so because to convict a defendant of this offense, the
       Government must prove only that the defendant agreed with another to
       commit actions that, if realized, would violate the Hobbs Act. Such an
       agreement does not invariably require the actual, attempted, or threatened
       use of physical force.

Id. at 233-34 (citations to the parties' material omitted). Thereafter, the Fourth Circuit

concluded that the Residual Clause of§ 924(c) is void for vagueness. Id. at 236.

                                              8
       As explained above, unlike conspiracy to commit Hobbs Act robbery, Hobbs Act

robbery and attempted Hobbs Act robbery are valid crimes of violence under the Force

Clause because they invariably require the actual, attempted, or threatened used of

physical force. St. Hubert, 909 F .3 d at 3 51.

                                    III. CONCLUSION

       The Government's Motion to Dismiss (ECF No. 34) will be granted. The§ 2255

Motion (ECF No. 31) will be denied. Cain's claim and the action will be dismissed. A

certificate of appealability will be denied.

       An appropriate Order shall accompany this Memorandum Opinion.



                                                          Isl
                                    HENRY E. HUDSON
      f
Date: o.ff.~ 24 Zol'j
               1
Richmond, Virgmia
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                                  9
